SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiffs-Appellants Roquette America, Inc. (“RAI”) and Roquette Freres (“Roquette”) appeal from a decision of the District Court for the Southern District of New York dismissing their RICO and Lanham Act claims against Defendants-Appellees Amylum N.V. (“Amylum”), Amylum France SAS (“Amylum France”), A.E. Staley Manufacturing Company, Inc. (“Staley”), Tate & Lyle PLC (“Tate & Lyle”), Laurent Gerber, and Carole Piwnica.
We assume the parties’ familiarity with the relevant facts and the specification of issues on appeal.
We affirm the decision of the District Court for substantially the same reasons stated in its opinion of June 9, 2004.
We have considered all of Appellants’ claims and find them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.